Case 20-10553-CSS   Doc 374-2   Filed 04/27/20   Page 1 of 3




                    EXHIBIT 2
             Case
              Case20-10553-CSS
                   20-10553-CSS Doc
                                 Doc374-2
                                     370 Filed
                                          Filed04/27/20
                                                04/27/20 Page
                                                          Page12ofof23




                       IN UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                   )
  In re:                                           )   Chapter 7
                                                   )
  ART VAN FURNITURE, LLC, et al.,                  )   Case No. 20-10553 (CSS)
                                                   )
                         Debtors.                  )   (Jointly Administered)
                                                   )
                                                   )   Re: Docket No. ___328__

  ORDER APPROVING MOTION TO SHORTEN NOTICE WITH RESPECT TO
     EMERGENCY MOTION OF KUEHNE+NAGEL INC. FOR ENTRY OF
             AN ORDER, PURSUANT TO § 362(D)(1) OF THE
          BANKRUPTCY CODE MODIFYING THE AUTOMATIC
   STAY TO PERMIT LIQUIDATION AND ABADNMENT OF COLLATERAL

       Upon consideration of the Motion to Shorten Notice (the “Motion to Shorten Notice”)

Emergency Motion of Kuehne+Nagel, Inc. for Entry of an Order, Pursuant to 362(d)(1) of

the Bankruptcy Code Modifying the Automatic Stay to Permit Liquidation and Abandonment of

Collateral (the “Motion for Relief”); and after due deliberation thereon, and cause having been

demonstrated to grant the relief requested in the Motion to Shorten Notice;

       IT IS HEREBY ORDERED as follows:

       1.      The Motion to Shorten Notice is Granted as set forth herein.

       2.      The Motion for Relief will be heard telephonically on May 5, 2020, at 10:00 a.m.

(ET) before the Honorable Christopher S. Sontchi at the United States Bankruptcy Court for the

District of Delaware, 824 North Market Street, Wilmington, DE 19801, 5th Floor, Courtroom #6.

       3.      Any objections to the Motion for Relief shall be filed by May 4, 2020, at 12:00

p.m. (ET).

       4.      The Movant shall serve a copy of this Order, along with a copy of the Motion for

Relief, promptly and directly by email, facsimile, or hand delivery upon all parties listed in the
             Case
              Case20-10553-CSS
                   20-10553-CSS Doc
                                 Doc374-2
                                     370 Filed
                                          Filed04/27/20
                                                04/27/20 Page
                                                          Page23ofof23




Motion to Shorten and upon all other parties who have requested notice in these cases through

the Court’s CM/ECF System.

       5.      The Court shall retain jurisdiction to enforce and implement this Order.




        Dated: April 27th, 2020                     CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE

                                                2
